ORDER

PER CURIAM.
Claude Willis (Defendant) appeals from the judgment entered by the Circuit Court of the City of St. Louis on jury verdicts convicting him of Count I, attempt to commit forcible rape in violation of Sections 566.030 RSMo 19941 and 564.011 RSMo, Count II, kidnapping in violation of Section 565.110 RSMo, and Count III, armed criminal action in violation of Section 571.015 RSMo. The Honorable Booker T. Shaw sentenced Defendant as a prior offender under Section 558.016 RSMo to fifteen years’ imprisonment on each count, with the sentences to be served concurrently.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We affirm the judgment pursuant to Rule 30.25(b).

. All further statutory references shall be to RSMo 1994 unless otherwise indicated.